10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2119-cv-00305-RSL Document 51 Filed 04/11/19 Page 1 0f4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

MICHAEL BOND and MARK MORRIS, on
behalf of themselves and others similarly
situated,

Plaintiffs,

V.

COSTCO WHOLESALE CORPORATION, a
Washington corporation; HAWAIIAN ISLES
KONA COFFEE, LTD., LLC, a Hawaiian
limited liability company; COST
PLUS/WORLD MARKET, a subsidiary of
BED BATH & BEYOND, a New York
corporation; BCC ASSETS, LLC d/b/a
BOYER’S COFFEE COMPANY, INC., a
Colorado corporation; JAVA LLC, a Michigan
limited liability company; MULVADI
CORPORATION, a Hawaii corporation;
COPPER MOON COFFEE, LLC, an Indiana
limited liability company; GOLD COFFEE
ROASTERS, INC., a Florida corporation;
CAMERON’S COFFEE AND
DISTRIBUTION COMPANY, a Minnesota
corporation; PACIFIC COFFEE, INC., a
Hawaii corporation; THE KROGER CO., an
Ohio corporation; WALMART INC., a
Delaware corporation; BED BATH &
BEYOND INC., a New York corporation;
ALBERTSONS COMPANIES INC., a

STIPULATION AND ORDER SETTING DATE FOR
COSTCO’S RESPONSE TO COl\/[PLAINT - l
No. 2:19-cv-00305-RSL

 

NO. 2:19-cv-00305-RSL

STIPULATION AND [‘PRQPOSE'B]
ORDER SETTING DATE FOR
DEFENDANT COSTCO
WHOLESALE CORPORATION’S
RESPONSE TO PLAINTIFFS’
COMPLAINT

SAVITT BRUCE & WILLEY LLP
1425 Fourth Avenue Suite 800
Seatt_le, Washington 98101-2272
(206) 749~0500

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-00305-RSL Document 51 Filed 04/11/19 Page 2 of 4

Delaware Corporation; SAFEWAY INC., a
Delawar_e Corporation; MNS LTD., a Hawaii
Corporation; MARMAXX OPERATING
CORP. d/b/a T.J. MAXX AND MARSHALLS,
a Delaware corporation; SPROUTS FARMERS
MARKET, INC. a Delaware corporation;
JOHN DOE CO. 1-20.

Defendants.

I. STIPULATION

Plaintiffs and Defendant Costco Wholesale Corporation (“Costco”), by and through

their undersigned counsel, hereby stipulate and agree that Costco may have until June 3. 2019

to respond to the Complaint herein, without prejudice to or waiver of any defenses including

without limitation those set forth in Fed. R. Civ. P. 12(b).
//
//
//

STIPULATION AND ORDER SETTING DATE FOR
COSTCO’S RESPONSE TO COMPLAINT _ 2
No. 2:19-cV-003 05 -RSL

SAVITT BRUCE & WILLEY LL.P
1425 Fourth Avenue Suite 800
Seattle, Wash.ington 98101-2272
(206) 749-0500

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-00305-RSL Document 51 Filed 04/11/19 Page 3 of 4

SO STIPULATED AND AGREED this 11th day of April, 2019.

 

KARR TUTTLE CAMPBELL SAvITT BRUCE & WILLEY LLP

By s/Paul Brown [email auth.j By s/Dujjj) Graham
Paul Richard Brown, WSBA #19357 Stephen C. Willey, WSBA #24499
Mark A. Bailey, WSBA #26337 Duffy Graham, WSBA #33103
Nathan T. Paine, WSBA #34487 Brandi B. Balanda, WSBA #48836
Daniel T. Hagen, WSBA #54015 1425 Fourth Avenue Suite 800
701 Fifth Avenue, Suite 3300 Seattle, Washington 98101-2272
Seattle, Washington 98104 Telephone: 206.749.0500
Telephone: (206) 223-1313 Facsimile: '206.749.0600
Facsimile: (206) 682-7100 Email: swillevc'r`t`z.sbwLLP.com
Email: npaine@karrtuttle.com Email: dgraham@sbwLLP.com
Email: mbailey@karrtuttle.com Email: bbalanda».`&`isbwLLP.com

 

Email: pbrownl’ci;karrtuttle.com
Email: dhagenr’r'i.‘.karrtuttle.com

Attorneys for Plaintiffs Attorneys for Defendant Costco
Wholesale Corporation

II. ()RDER

In accordance with the foregoing stipulation, it is so ORDERED.

v l
DATED this ‘é day of & ing , 2019.

The'Honorable Robert S. Lasnik

SAvITr BRUCE & WILLEY LLP
STIPULATION AND ORDER SETTING DATE FOR 1425 Fourth Avenue Suite 800

§08;:390 S §£SOI;O§;SLE TO COMPLAlNT _ 3 seame, Washingion 98101_2272
o. . -cv- - (206) 749-0500

 

